DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
The present application, filed on 06/13/2019. Claims 1-7 are pending and have been examined. Claim 1 is independent claim. The present application claims parent priority to application no. 15/875,575 (filed on 01/19/2018). In the current amendments, claim 1 is amended. Claims 1-7 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 15/875,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 15/875,575 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1-7:
Instant Application No. 16/440,064 
Application No. 15/875,575 (reference application)
Claim 1 
A method for generating a neural network, the method comprising: 






preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes; 


performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data to prepare the plurality of initial neural networks; and 



generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks.  

Claim 8
A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 

preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes; 



performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data; and




 generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks
Claim 2 
The method as recited in claim 1, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1, and wherein the generating of the new neural network comprises: 




selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network.  

Claim 9 
The computer program product as recited in claim 8, wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1, and wherein the generating of the new neural network comprises the programming instructions for: 


selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network.
Claim 3 
The method as recited in claim 2, wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises: 




obtaining K different sets of training data, K being an integer more than 1; 

performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks; 


and selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes.  

Claim 10 
The computer program product as recited in claim 9, wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises the programming instructions for: 

obtaining K different sets of training data, K being an integer more than 1; 


performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks; 


and selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes.
Claim 4 
The method as recited in claim 2, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L.  

Claim 11 
The computer program product as recited in claim 9, wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L.


Claim 5 
The method as recited in claim 2, wherein the generating of the new neural network further comprises: 



performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided.  
  

Claim 12 
The computer program product as recited in claim 9, wherein the generating of the new neural network further comprises the programming instructions for: 

performing unsupervised training on the selected middle nodes, the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided.


Claim 6 The method as recited in claim 1, wherein the preparing of the plurality of initial neural networks comprises: 



obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; and 


performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition.
Claim 13 
The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks; and 

performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition; and 



Claim 7 
The method as recited in claim 1, wherein the preparing of the plurality of initial neural networks comprises: 



obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks; 


performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; 



performing supervised training of the output layer of each candidate neural network using a set of training data; 


evaluating a performance of each candidate neural network; and 


selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M.

Claim 14 
The computer program product as recited in claim 8, wherein the preparing of the plurality of initial neural networks comprises the programming instructions for: 

obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks; 


performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; 



performing supervised training of the output layer of each candidate neural network using a set of training data; 


evaluating a performance of each candidate neural network; and 


selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M.


Claim 1 of the current application differs from claim 8 of the reference application in that claim 1 (instant) recites “A method for generating a neural network, the method comprising” whereas Claim 8 (reference) recites “A computer program product for generating a neural network, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for:”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the computer program product of claim 8 the reference application as method by generating neural network of A computer program product utilizing computer with generic computer components. 
Dependent claims 2-7 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of copending Application No. 15/875,575 (reference application) for the same rationale as discussed with respect to instant application claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma “A Genetic Programming Approach to Designing Convolutional Neural Network Architectures” in view of Kim (US-20160093050-A1). 
Claim 1: 
Suganuma teaches A method for generating a neural network, the method comprising (Figure 1 teaches generating neural network):
preparing a plurality of initial neural networks, each of which comprises an input layer containing one or more input nodes, a middle layer containing one or more middle nodes, and an output layer containing one or more output nodes (Figure 1 “Figure 1: Overview of our method. Our method represents CNNarchitectures based on Cartesian genetic programming. The CNN architecture is trained on a learning task and assigned the validation accuracy of the trained model as the fitness. The evolutionary algorithm searches the better architectures” teaches neural network wherein I box for input, O for output and 5 white square box (correspond to middle layer) and there are plurality of initial neural networks because it is searching “better architectures” after training); 
performing…...training of the output layer of each of the plurality of initial neural networks using a set of training data to prepare the plurality of initial neural networks (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data); 
and generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 teaches evaluating middle nodes of the middle layers and Figure 1 teaches middle layer (white square in figure 1) containing one or more nodes).  
While Suganuma teaches Performing training of plurality of initial neural networks using a set of training data, Suganuma does not explicitly teach the supervised training.
However, Kim teaches and performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data (Page 13 Para [0267] “training data for supervised learning of the third artificial neural network 343” teaches of neural network training using supervised learning).
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Kim by using a supervised learning on a plurality of initial neural network, as does Kim, as trained using the training data on the neural networks. The motivation to do so is that the supervised learning provide “correlation” of the “feature vector” on initially one neural network to perform over the multiple initial neural network (Page 13 Para [0278]).
Claim 2 
Suganuma in view of Kim teaches The method as recited in claim 1, 
Suganuma further teaches wherein the plurality of initial neural networks comprises N initial neural networks, N being an integer larger than 1 (Figure 1 “Figure 1: Overview of our method. Our method represents CNNarchitectures based on Cartesian genetic programming. The CNN architecture is trained on a learning task and assigned the validation accuracy of the trained model as the fitness. The evolutionary algorithm searches the better architectures” teaches plurality of initial neural networks because it is searching “better architectures” after training)
and wherein the generating of the new neural network comprises: selecting one or more of the middle nodes of the N initial neural networks; and including the selected one or more middle nodes in the new middle layer of the new neural network (3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches generating new neural network wherein the 5 white square box (correspond to middle layer of middle nodes) are selected and selected middle nodes are include in new neural network).  
Claim 3 
Suganuma in view of Kim teaches The method as recited in claim 2, 
Suganuma further teaches wherein the selecting of the one or more of the middle nodes of the N initial neural networks comprises (Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting one or more middle nodes of the neural network): 
obtaining K different sets of training data, K being an integer more than 1 (4.1 Dataset & Page 500, 2nd column, 3rd paragraph “we use the remaining 5, 000 images for the validation set of the CGP fitness evaluation” teaches 5000 image (correspond to more than 1 training data)); 
performing….the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset, and the validation accuracy is assigned as the fitness of the architecture” teaches performing training on the CNN (neural network) using training data to assign the validation accuracy (correspond to result)); 
the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks (3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “(3) Train the λ CNNs represented by offsprings C in parallel, and assign the validation accuracies as the fitness…..(5) Select an elite individual from the set of P and C, and then replace P with the elite individual” and Page 499 Figure 1, as shown in figure 1 from the initial middle layer 5 white square box (correspond to middle node) reduce to 4 white square box (correspond to middle node) which is selecting middle layer of the neural network), 
such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (3.1 Representation of CNN Architectures & Page 499, 1st column, 1st paragraph “not all of the nodes are connected to the output nodes. Node No. 5 on the left side of Figure 2 is an inactive node” and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C” and Figure 1 teaches connection between in output layer and middle layers and on active node we apply the mutation which is selected active node provide output).
The Suganuma/Kim combination has already demonstrated that the training using supervised learning.  
Claim 4
Suganuma in view of Kim teaches The method as recited in claim 2, 
Suganuma further wherein the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and wherein the number of the middle nodes in the new middle layer is equal to or less than L (Figure 1. teaches initial neural network’s middle layer contain 5 nodes (correspond to white square) and as shown new middle layers contains 4 nodes (correspond to white square box)).  

Claim 5
Suganuma in view of Kim teaches The method as recited in claim 2, 
Suganuma further teaches wherein the generating of the new neural network further comprises Figure 1 teaches generating neural network):
performing….training on the selected middle nodes (Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training),
 the….training comprising biasing the middle nodes such that certain middle nodes are avoided (3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C” and Figure 1 teaches selecting set of p and c (correspond to middle nodes) wherein decrease 5 middle node to 4 middle nodes which means certain middle nodes are avoided).   
Kim further teaches performing unsupervised training on the selected middle nodes (Page 4 Para [0094] “Different training data 41 and 42 may be used for unsupervised learning of the first artificial neural network 51 and unsupervised learning of the second artificial neural network 52” teaches unsupervised training performed in the neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Suganuma by performing unsupervised training, as does Kim, as unsupervised training on the neural network. The motivation to do so is that using unsupervised learning on neural network “trained to extract feature(s) from the input image” (Page 4 Para [0093]).
Claim 6 
Suganuma in view of Kim teaches The method as recited in claim 1, 
Suganuma further teaches wherein the preparing of the plurality of initial neural networks comprises (Figure 1 teaches preparing plurality of neural network): 
Kim further teaches obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks (Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” teaches initial neural network provide own vector representations (conditions)); 
and performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (Page 4 Para [0094] “Different training data 41 and 42 may be used for unsupervised learning of the first artificial neural network 51 and unsupervised learning of the second artificial neural network 52” and Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” teaches initial neural networks provide own feature vector representations (conditions) by performing unsupervised training).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the invention of Suganuma by condition of neural networks, as does Kim, as condition of the neural networks. The motivation to do so is that “the third artificial neural network 343 outputs the first feature vector that has a correlation with the second feature vector” (Page 13 Para [0278]).

Claim 7
 	Suganuma in view of Kim teaches The method as recited in claim 1, 
Suganuma further teaches wherein the preparing of the…..of initial neural networks comprises (Figure 1 teaches preparing neural network): 
Performing….training of the middle layer of each candidate neural network using the corresponding initial condition (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data);
Performing….training of the output layer of each candidate neural network using a set of training data (3 The CNN architecture defined by CGP is trained using a training dataset & Page 498, 2nd column, 1nd paragraph “The CNN architecture defined by CGP is trained using a training dataset” teaches performing training on the CNN (neural network) using training data); 
evaluating a performance of each candidate neural network (3.2 Evolutionary Algorithm & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation” teaches evaluating candidate solution (correspond to performance)); 
Kim further teaches obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks (Page 4 Paragraph [0093]“the second artificial neural network 52 are trained to extract feature(s) from the input image. The feature(s) extracted from the image may be represented as a feature vector” and Page 5 Paragraph [0111] “the patch image is input to the first artificial neural network 51, a feature vector V1 corresponding to the patch image input through the first to fourth layers L11 to L14 is output” and Page 7 Paragraph [0160] “the third artificial neural network 53 includes the first feature vector” teaches initial neural network are three and provide own vector representations each neural network separately (conditions)); 
and selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M (Page 4 Para [0085] “The first artificial neural network 51 and the second artificial neural network 52 used for feature extraction are pre-trained by the learning device 40” and Page 8 Para [0173] “the first artificial neural network 51 becomes an output of the third artificial neural network 53, and the second feature vector group output using the second artificial neural network 52 becomes an input of the third artificial neural network 53” teaches among 3 initial neural network selected neural network will be 2).
The Suganuma/Kim combination has already demonstrated that the training using supervised learning, unsupervised learning and a plurality initial neural networks.
Response to Arguments
Applicant's arguments filed on 11/11/2022 with respect to double patenting rejection to Claims 1-7 have been fully considered.
Regarding Claims 1-7, Applicant asserts “Since none of the claims have been allowed in the present Application, Applicant defers responding to this rejection” (Remarks Pg. 5). 
Examiner response: 
The examiner respectfully disagrees. First, according to MPEP § 804.01, “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate. Nonstatutory double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 102(c)  or pre-AIA  35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).” (emphasis added). Second, Applicant did not provide specific arguments as to the double patent rejection. Therefore, the non-statutory double patenting rejection to claims 1-7 is maintained.

Applicant's arguments filed on 11/11/2022 with respect to the 35 U.S.C. 103 rejection to Claim 1 have been fully considered but not persuasive.
Applicant asserts that “There is no language in Suganuma that teaches generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks. 
Instead, Suganuma is simply focused on representing the CNN architectures based on cartesian genetic programming. There is no discussion in Suganuma regarding such a CNN architecture comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the initial neural networks” (Remarks, Pg. 7-8).
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma in Fig. 1 “Reproduction” initial neural network count is 1 than producing 2 neural network and evaluating candidate solution, therefore evolution of each generation teaches generated new neural network comprising new middle layer. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 1, Applicant asserts “There is no language in the cited passage that teaches or suggests performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data. Instead, Wang simply teaches adjusting the weight vector between the hidden and the output layer. The Examiner has not explained how such adjustment necessarily infers the teaching of performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data. Instead, the point of Wang is to simply examine the effectiveness of three neural networks (the Competitive, the Backpropagation and the Radial Basis Function) in text classification. See, e.g., Abstract of Wang.
Neither is there any language in the cited passage that teaches or suggests performing supervised training of the output layer of each of the plurality of initial neural networks using a set of training data to prepare the plurality of initial neural networks” (remarks Pg. 9).
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claims 1, Applicant asserts “Furthermore, what is the rational connection between generating a new neural network comprising a new middle layer containing one or more middle nodes based on the middle nodes of the middle layers of the plurality of initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Pg. 20)
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma teaches 3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 teaches evaluating middle nodes of the middle layers and Figure 1 teaches middle layer (white square in figure 1) containing one or more nodes. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding claim 1, Applicant asserts “Furthermore, what is the rational connection between performing supervised training of the output layer of each initial neural network using a set of training data (missing claim limitation) and solving classifying problems (Examiner's reasoning)?” (Remarks Pg. 24)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Applicant's arguments filed on 11/11/2022 with respect to the 35 U.S.C. 103 rejection to Claims 6-7 have been fully considered but not persuasive.
Regarding claim 6, Applicant asserts “There is no language in the cited passages of Cao and Wang that teaches or suggests obtaining N initial conditions, N being an integer larger than 1, each condition corresponding to one of the initial neural networks. Instead, Cao simply teaches that each input word or phrase is initially provided with an input vector which, in many cases, is randomly initialized. The Examiner has not explained how each word or phrase corresponds to a condition corresponding to one of the initial neural networks. 
Neither is there any language in the cited passages of Cao and Wang that teaches or suggests performing unsupervised training of the middle layer of each initial neural network using the corresponding initial condition. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer using unsupervised learning” (Remarks Page 11).
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding claim 7, Applicant Asserts “There is no language in the cited passages of Cao, Suganuma and Wang that teaches or suggests obtaining M initial conditions, M being an integer larger than 2, each condition corresponding to one of M candidate neural networks. 
Instead, Cao simply teaches that each input word or phrase is initially provided with an input vector which, in many cases, is randomly initialized. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests performing unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition. Instead, Wang simply teaches adjusting the weight vector between the input and hidden layer using unsupervised learning. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests performing supervised training of the output layer of each candidate neural network using a set of training data. Instead, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests evaluating a performance of each candidate neural network. Instead, as discussed above, Wang simply teaches adjusting the weight vector between the hidden and output layer using supervised learning. The Examiner has not explained how adjusting such a weight vector corresponds to evaluating a performance of each candidate neural network. 
Neither is there any language in the cited passages of Cao, Suganuma and Wang that teaches or suggests selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M. Instead, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. The Examiner has not explained how selecting an elite individual, as discussed in Suganuma, corresponds to selecting N initial neural networks from among the M candidate neural networks using the performances” (Remarks Page 14-15) 
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding claim 6, Applicant asserts “There is no language in Wang (and in particular pages 2 and 4 of Wang) that makes any suggestion to perform unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (missing claim limitation) in order to solve classifying problems (Examiner's reasoning). Instead, the Examiner's source of reasoning simply discusses that the invention of Wang includes a radial basis function (RBF) network that is a three-layer feed-forward neural network and that it shows its quickness in training. How does using a radial basis function (RBF) network that is a three-layer feed-forward neural network that shows its quickness in training provide motivation for one skilled in the art to modify Cao to perform unsupervised training of the middle layer of each initial neural network using the corresponding initial condition (missing claim limitation)? The Examiner's source of reasoning fails to provide such a rational underpinning. Hence, the Examiner's source of reasoning fails to provide motivation for modifying the teachings of Cao to include the above-cited missing claim limitation. Accordingly, the Examiner has not presented a prima facie case of obviousness for rejecting claim” (Remarks Pg. 28)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding claim 7, Applicant asserts “Furthermore, what is the rational connection between selecting N initial neural networks from among the M candidate neural networks using the performances, N being an integer larger than 1 and smaller than M (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Pg. 31)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding claim 7, Applicant asserts “There is no language in Wang (and in particular pages 2 and 4 of Wang) that makes any suggestion to: (1) perform unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; (2) perform supervised training of the output layer of each candidate neural network using a set of 
training data; and (3) evaluate a performance of each candidate neural network (missing claim limitations) in order to solve classifying problems (Examiner's reasoning). Instead, the Examiner's source of reasoning simply discusses that the invention of Wang includes a radial basis function (RBF) network that is a three-layer feed-forward neural network that shows its quickness in training. How does using a radial basis function (RBF) network that is a three-layer feed-forward neural network that shows its quickness in training provide motivation for one skilled in the art to modify Cao to: (1) perform unsupervised training of the middle layer of each candidate neural network using the corresponding initial condition; (2) perform supervised training of the output layer of each candidate neural network using a set of training data; and (3) evaluate a performance of each candidate neural network (missing claim limitations)? The Examiner's source of reasoning fails to provide such a rational underpinning. Hence, the Examiner's source of reasoning fails to provide motivation for modifying the teachings of Cao to include the above-cited missing claim limitations?” (Remarks Pg. 35-36)
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Applicant's arguments filed on 11/11/2022 with respect to the 35 U.S.C. 103 rejection to Claims 2-5 have been fully considered but not persuasive. 
Regarding Claim 2, Applicant asserts “Instead, as discussed above, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. As understood by Applicant, the "P" corresponds to the parent and "C" corresponds to the offsprings which is generated by applying the forced mutation to P. See, e.g., page 500 of Suganuma. The Examiner has not explained how replacing the parent with the elite individual corresponds to including the selected middle node(s) in the new middle layer of the new neural network. Applicant requests clarification pursuant to 37 C.F.R. §1.104(c)(4)” (Remarks Pg. 39-40).
Examiner response:
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma teaches Pg. 500 Section 3.2 Evolutionary algorithms “Select an elite individual from the set of P and C, and then replace P with the elite individual” teach Selecting elite individual (corresponds to selecting one of the middle nodes) from the set of P and c (corresponds to initial neural network). Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 3, Applicant asserts “There is no language in the cited passages of Suganuma and Kim that teaches or suggests selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results, such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes. 
Instead, Suganuma simply teaches selecting an elite individual from the set of P and C, and then replacing P with the elite individual. Furthermore, Kim simply teaches using different training data for learning of the first and second artificial neural networks” (Remarks, Page 44).
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma Page 500 Section 3.2 “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting elite individual (corresponds to best middle nodes are picked) from the set. Suganuma as shown in fig.1 from initial white square box (corresponds to middle layer). Further Suganuma Pg. 499 Section 3.2 “To efficiently use the computational resource, we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator until at least one active node changes for reproducing the candidate solution” teaches applying mutation to at least one active node (corresponds to greater degree than non-selected middle nodes) changes for reproducing the candidate solution (corresponds to output). Kim teaches that the training using supervised learning. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 4, Applicant asserts “The Examiner has not pointed to any language in Suganuma that would suggest that such "white square boxes" correspond to the claimed middle layer, such that the middle layer of each of the plurality of initial neural network comprises L middle nodes, L being an integer larger than 2, and where the number of the middle nodes in the new middle layer is equal to or less than L” (Remarks, Page 45).
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma in Fig. 1 “Reproduction” initial neural network count is 1 which contain middle layer contain 5 nodes (correspond to white square) and as shown new middle layers contains 4 nodes (correspond to white square box).

Regarding Claim 5, Applicant asserts “performing unsupervised training on the selected middle nodes. Instead, Wang simply teaches adjusting the weight of the input to the hidden layer. 
Neither is there any language in the cited passage that teaches or suggests that the unsupervised training comprising biasing the middle nodes such that certain middle nodes are avoided. 
Instead, as discussed above, Wang simply teaches adjusting the weight of the input to the hidden layer” (Remarks, Page 48).
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.

Regarding Claim 2, Applicant asserts “Furthermore, what is the rational connection between selecting one or more of the middle nodes of the N initial neural networks (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)? Additionally, what is the rational connection between including the selected one or more middle nodes in the new middle layer of the new neural network (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 51).  
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, 3.2 Evolutionary Algorithm, & Page 499, 2nd column, 2nd paragraph “we want to evaluate some candidate solutions in parallel at each generation. Therefore, we apply the mutation operator” and Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches generating new neural network wherein the 5 white square box (correspond to middle layer of middle nodes) are selected and selected middle nodes are include in new neural network. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 3, Applicant asserts “Furthermore, what is the rational connection between selecting at least one of the middle nodes in the middle layer... such that selected middle nodes contribute to an output from the output layer to a greater degree than non-selected middle nodes (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 54).  
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, 3.1 Representation of CNN Architectures & Page 499, 1st column, 1st paragraph “not all of the nodes are connected to the output nodes. Node No. 5 on the left side of Figure 2 is an inactive node” and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C” and Figure 1 teaches connection between in output layer and middle layers and on active node we apply the mutation which is selected active node provide output.

Regarding Claim 3, Applicant asserts “Furthermore, what is the rational connection between obtaining K different sets of training data, K being an integer more than 1 (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Additionally, what is the rational connection between performing supervised training on the N initial neural networks with each of the K different sets of training data to obtain K training results for each of the N initial neural networks (missing claim limitation) and extracting features from the images (Examiner's reasoning)? Furthermore, what is the rational connection between selecting at least one of the middle nodes in the middle layer of the N initial neural networks using the K training results (missing claim limitation) and extracting features from the images (Examiner's reasoning)?” (Remarks Page 58).
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma teaches Page 499 Figure 1 and 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Select an elite individual from the set of P and C, and then replace P with the elite individual” teaches selecting one or more middle nodes of the neural network and 4.1 Dataset & Page 500, 2nd column, 3rd paragraph “we use the remaining 5, 000 images for the validation set of the CGP fitness evaluation” teaches 5000 image (correspond to more than 1 training data) and Kim teaches that the training using supervised learning. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.
Regarding Claim 4, Applicant asserts “Furthermore, what is the rational connection between having the middle layer of each of the plurality of initial neural network comprise L middle nodes, L being an integer larger than 2 (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)? Additionally, what is the rational connection between having the number of the middle nodes in the new middle layer be equal to or less than L (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 61).  
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Figure 1. teaches initial neural network’s middle layer contain 5 nodes (correspond to white square) and as shown new middle layers contains 4 nodes (correspond to white square box). Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 5, Applicant asserts “Furthermore, what is the rational connection between having the unsupervised training comprise biasing the middle nodes such that certain middle nodes are avoided (missing claim limitation) and optimizing the CNN architecture to maximize the validation accuracy (Examiner's reasoning)?” (Remarks Page 64).  
Examiner response: 
The examiner respectfully disagrees. As discussed in the rejection above, Suganuma teaches 3.2 Evolutionary Algorithm & Page 500, 1st column, 2nd paragraph “Apply the neutral mutation to parent P. (5) Select an elite individual from the set of P and C” and Figure 1 teaches selecting set of p and c (correspond to middle nodes) wherein decrease 5 middle node to 4 middle nodes which means certain middle nodes are avoided. Kim teaches Page 4 Para [0094] “Different training data 41 and 42 may be used for unsupervised learning of the first artificial neural network 51 and unsupervised learning of the second artificial neural network 52” teaches unsupervised training performed in the neural network. Therefore, the 35 U.S.C. 103 rejection made in the previous office action is maintained.

Regarding Claim 5, Applicant asserts “There is no language in Wang (and in particular pages 2 and 4 of Wang) that makes any suggestion to perform unsupervised training on the selected middle nodes, where the unsupervised training comprises biasing the middle nodes (missing claim limitations) in order to solve classifying problems (Examiner's reasoning). Instead, the Examiner's source of reasoning simply discusses that the invention of Wang includes a radial basis function (RBF) network that is a three-layer feed-forward neural network and that it shows its quickness in training. How does using a radial basis function (RBF) network that is a three-layer feed-forward neural network that shows its quickness in training provide motivation for one skilled in the art to modify Cao to perform unsupervised training on the selected middle nodes, where the unsupervised training comprises biasing the middle nodes (missing claim limitations)? The Examiner's source of reasoning fails to provide such a rational underpinning. Hence, the Examiner's source of reasoning fails to provide motivation for modifying the teachings of Cao to include the above-cited missing claim limitations” (Remarks Page 68).  
Examiner response: 
This argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. A newly recited prior art, (Kim (US-20160093050-A1)) has been applied to teach the limitations referred to in this argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/
Examiner, Art Unit 2125                                                                                                                                                                                             
/YING YU CHEN/Primary Examiner, Art Unit 2125